Title: To George Washington from Jacob Schreiber, 9 April 1782
From: Schreiber, Jacob
To: Washington, George


                        
                            Sir
                            Philadelphia the 9th april 1782
                        
                        As your Excellency honoured me with the Promise at your departure from Philadelphia that in Case the Exchange
                            of Prisoners of war will not take place, your Excellency would favour me to demand from the English my Exchange in
                            particular, I have then the honor in my Disagreable Situation to apply again to your Excellency, in representing as your
                            Excellency allready acquainted with my being discharged the Service for asking Subsistance, as my Lot will be again to
                            Serve in the Army in Europe, I Could not Leave this Country Without being exchanged, and to Stay Longer to expect my
                            Exchange, it will be a great Lose to me, because I have not another fortune then my Probity and my Talent. So that I would
                            beg your Excellency to interest yourself in my behalf in this Case as well as in another wich Concerns
                            my Equaly viz. that the money wich I received in the month November 1781 from the financier General by resolve of Congress
                            November 12th 1781. to inable me to return to Europe was just Sufficient to Satisfy my Creditors and to Support my Self
                            till this Day. I am therefor under the necessity of applying to your Excellency to interpose your good Offices in my
                            favour to the Congress, they will prevaille as I hope So far with him, that he will order
                            at Least So much money to be Payd to me as to inable me to undertake the Long voyage to my home in
                            Europe. I hope there will be no Difficulty in having my request granted, Considering that I have been taken by the English
                            and plundered of every thing on my voyage, coming to this Continent, that I have Served all this time as a honest officer
                            and exposed my Life for the honor and Prosperitys of this Country.
                        in Expecting Redress for the many Sufferings I had to undergo in this Country I Pray your Excellency will be
                            pleased to take my Case into Consideration and grant my demand or Such other relief as in your Wisdom Shall Seem meet, for
                            wich I will hold my Self under the Greatest Obligation during Life and more. in Expectation of a favorable Answer I have
                            the honor to be with the Greatest respect. your Excellency’s most obedient and humble Servant.
                        
                            Jacques Schreiber
                            Capt: Engeneer
                        
                    